Exhibit 10.52

 

HEARING DATE AND TIME: December 16, 2002 at 5:00 p.m

OBJECTION DEADLINE: December 16, 2002 at 10:00 a.m.

 

 

WEIL, GOTSHAL & MANGES LLP

Attorneys for Debtors and Debtors In Possession

767 Fifth Avenue

New York, NY 10153-0119

Telephone: (212) 310-8000

Facsimile: (212) 310-8007

Marcia L. Goldstein, Esq. (MG 2606)

Lori R. Fife, Esq. (LF 2839)

Alfredo R. Perez, Esq.

 

UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF NEW YORK

 

 

--------------------------------------------------------------------------------

  x      In re   :          :    Chapter 11 Case No.

WORLDCOM, INC., et al.,

  :    02-13533 (AJG)     :          :    (Jointly Administered)

Debtors.

  :     

--------------------------------------------------------------------------------

  x     

 

SUPPLEMENT TO DEBTORS’ MOTION PURSUANT TO

SECTIONS 363 AND 105 OF THE BANKRUPTCY CODE FOR AN

ORDER AUTHORIZING THE EMPLOYMENT OF MICHAEL D. CAPELLAS

AS PRESIDENT, CHIEF EXECUTIVE OFFICER AND CHAIRMAN

OF THE BOARD OF DIRECTORS OF THE DEBTORS

 

TO THE HONORABLE ARTHUR J. GONZALEZ

UNITED STATES BANKRUPTCY JUDGE:

 

WorldCom, Inc. (“WorldCom”) and certain of its direct and indirect subsidiaries,
as debtors and debtors in possession (collectively, the “Debtors”), respectfully
represent:

 

Background

 

1. On July 21, 2002 (the “Commencement Date”) and November 8, 2002, WorldCom,
Inc. and certain of its direct and indirect subsidiaries commenced cases under
chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”). By
Orders dated July 22, 2002 and November 12, 2002, the Debtors’ chapter 11 cases
have



--------------------------------------------------------------------------------

been consolidated for procedural purposes only and are being jointly
administered. The Debtors continue to operate their businesses and manage their
properties as debtors in possession pursuant to sections 1107(a) and 1108 of the
Bankruptcy Code. On July 29, 2002, the United States Trustee for the Southern
District of New York (the “U.S. Trustee”) appointed an official committee of
unsecured creditors (the “Creditors’ Committee”).

 

Jurisdiction

 

2. This Court has jurisdiction to consider this matter pursuant to 28
U.S.C. § § 157 and 1334. This is a core proceeding pursuant to 28 U.S.C.
§ 157(b). Venue is proper before this Court pursuant to 28 U.S.C. § § 1408 and
1409.

 

Relief Requested

 

3. On December 9, 2002, the Debtors filed the motion to Pursuant To Sections 363
And 105 Of The Bankruptcy Code For An Order Authorizing The Employment Of
Michael D. Capellas As President, Chief Executive Officer And Chairman of The
Board of Directors of WorldCom (the “Motion”). The Proposed Terms and Conditions
of Employment (the “Term Sheet”) which set forth proposed terms and conditions
of Mr. Capellas’ employment as WorldCom’s new CEO, President and Chairman,
through December 31, 2005, was annexed to the Motion as Exhibit A. As of the
filing of the Motion, the Corporate Monitor appointed by the District Court (the
“Corporate Monitor”) in SEC v. WorldCom, Inc. had not approved the proposed
compensation arrangements for Mr. Capellas set forth in the Term Sheet.

 

4. Compensation and other terms of employment for Mr. Capellas have now been
approved by the Corporate Monitor and are set forth in the revised Terms and
Conditions of Employment (the “Revised Term Sheet”), annexed hereto as Exhibit

 

2



--------------------------------------------------------------------------------

A. The Revised Term Sheet supercedes and replaces the Previous Term Sheet in its
entirety.

 

5. The Debtors submit that the employment of Mr. Capellas on terms consistent
with the Revised Term Sheet not only is based on a reasonable business judgment,
but is clearly in the best interest of the Debtors’ estates and creditors. The
Revised Term Sheet not only has the approval of the Corporate Monitor, but is
fully supported by the Creditors’ Committee.

 

Notice

 

6. Notice of this Supplemental Motion has been provided in accordance with the
Case Management Order dated July 29, 2002. The Debtors submit that no other or
further notice need be provided.

 

3



--------------------------------------------------------------------------------

7. WHEREFORE the Debtors respectfully request entry of an order granting the
relief requested herein and such other or further relief as is just.

 

Dated: New York, New York

           December 16, 2002

 

/s/ Marcia L. Goldstein

--------------------------------------------------------------------------------

Marcia L. Goldstein, Esq. (MG 2606)

Lori R. Fife, Esq. (LF 2839)

 

WEIL, GOTSHAL & MANGES LLP

767 Fifth Avenue

New York, NY 10153-0119

Telephone: (212) 310-8000

Facsimile: (212) 310-8007

 

            and

 

Alfredo R. Perez, Esq.

 

WEIL, GOTSHAL & MANGES LLP

700 Louisiana, Suite 1600

Houston, TX 77002

Telephone: (713) 546-5000

Facsimile: (713) 224-9511

 

Attorneys for Debtors and

  Debtors In Possession

 

4



--------------------------------------------------------------------------------

 

EXHIBIT A



--------------------------------------------------------------------------------

Terms and Conditions of Employment

Michael D. Capellas (“MDC”) and WorldCom, Inc. (the “Company”)

 

The board of directors of the Company has elected and seeks to retain MDC as
President and CEO of the Company and as Chairman of the Board subject to the
acceptance by MDC of these Terms and Conditions of Employment (the “Terms”) set
forth below and approval of the Terms and any related definitive agreement by
Richard C. Breeden (the “Corporate Monitor”), the Hon. Jed S. Rakoff of the U.S.
District Court for the Southern District of New York (the “Court”) and the Hon.
Arthur J. Gonzalez of the U.S. Bankruptcy Court for the Southern District of New
York (the “Bankruptcy Court”), respectively.

 

1. Position. Upon approval of the Terms by the Corporate Monitor, the Court, and
the Bankruptcy Court, MDC shall become President and CEO and Chairman of the
Board of the Company.

 

2. Term. The initial term of this agreement shall commence upon the approvals
set forth in paragraph 1 above and continue through and including December 31,
2005. Absent notice by either party prior to June 30, 2005 (and in the case of
extensions, prior to each subsequent June 30), this agreement shall be extended
automatically for an additional year, and annually thereafter.



--------------------------------------------------------------------------------

3. Base Salary. MDC’s salary shall be $1,500,000, which amount shall not be
decreased except upon mutual consent. The board of directors shall review the
base salary annually, but shall not have any obligation to increase such amount.
No increase in MDC’s salary may be implemented prior to review and approval by
the Corporate Monitor.

 

4. Bonus. A bonus equal to 100 percent of base salary will be guaranteed pro
rata (taking the number of days worked out of a year of 365 days) for the period
between commencement of the initial term and December 31, 2002, and such bonus
shall be paid in December 2002. During calendar year 2003, a bonus equal to 100
percent of base salary will be guaranteed, to be paid in a lump sum in December
2003. For years 2004 and 2005 and during any subsequent annual extensions of the
agreement, there shall not be any minimum guaranteed bonus. However, MDC will
have the opportunity to earn a bonus of 100 percent of base salary for
performance at target levels based on performance standards, with smaller or
greater bonus opportunities for performance below or above target levels, all as
determined by the board of directors and subject to approval of the Corporate
Monitor.

 

Such performance targets are expected to include criteria such as:

 

  (i) Specific increased levels of EBITDA, net income, or other financial
performance measures.

 

  (ii) Successfully exiting from bankruptcy protection at the earliest possible
time, consistent with the best interests of the Company and its stakeholders,
and

 

2



--------------------------------------------------------------------------------

     implementing a revised business model to sharply reduce operating costs and
generate sustainable levels of profitability.

 

  (iii) Implementing revised governance and ethical standards in cooperation
with the Corporate Monitor and in accordance with the Permanent Injunction in
the SEC litigation.

 

  (iv) Retention of existing customers and revenue base while developing new
business and retention and recruitment of personnel for key leadership
positions.

 

5. Signing Bonus. MDC shall receive a signing bonus of $2.0 million, which
amount shall be payable within 10 days following the later of (i) execution of
these Terms and Conditions of Employment and (ii) approval thereof by the Court
and the Bankruptcy Court. The signing bonus shall be subject to proportionate
clawback (based on the number of full calendar months of elapsed service divided
by 37 calendar months) in the event MDC does not complete the initial term of
employment for any reason other than termination of MDC’s employment by the
Company without Cause, by MDC for Good Reason, or by death or disability;
provided, however, that the full signing bonus shall be repaid within ten days
in the event of MDC’s termination by the Company for Cause.

 

6. Benefits. MDC will be eligible to participate in all normal Company benefits
for employees and executives.

 

3



--------------------------------------------------------------------------------

7. Liability Insurance. MDC will be covered under the Company’s directors and
officers liability insurance policy, and the Company will indemnify MDC if he is
made a party or threatened to be made a party to any threatened, pending, or
completed proceeding by reason of his actions while serving with, or at the
request of, the Company to the fullest extent permitted under the Company’s
Bylaws and applicable law, including the Bankruptcy Code.

 

8. Termination of Employment.

 

(a) If MDC’s employment is terminated by Company not for Cause or by MDC for
Good Reason, MDC will receive a lump sum payment within 30 days after
termination of employment equal to three times the sum of MDC’s base salary and
guaranteed bonus (target bonus during 2004 and thereafter). In any such event,
MDC also will be entitled to continued health coverage at employee rates at his
sole cost for 18 months following termination of employment.

 

(b) “Good Reason” includes (i) demotion or removal from the positions of CEO,
member of the board of directors, or (without his consent) President of the
Company; (ii) material adverse change by the Company in MDC’s duties or
responsibilities, (iii) decrease in Base Salary or failure to provide an
opportunity to earn performance bonuses as provided in paragraphs 4 above and
10(a) below; or (iv) any other material breach of employment agreement by the
Company. “Good Reason” does not include (x) non-renewal of the Agreement at the
conclusion of its initial term or upon any extension thereof, (y) election of a
non-executive chairman of the board recommended by the

 

4



--------------------------------------------------------------------------------

nominating committee of the board after non-binding consultation with MDC and
the Corporate Monitor (i.e., without MDC’s consent but after consultation, the
Company may elect a non-executive chairman of the board), (z) the failure to
grant any annual equity award if established performance standards are
satisfied, provided equivalent compensation is provided, (xx) implementation of
any changes in corporate governance required as part of the SEC settlement or
any other actions by the Company to comply with the Permanent Injunction or any
other order binding on the Company issued by the Court or to comply with any
provision of law, or (yy) the failure for any reason of the Company and MDC to
enter into a definitive employment agreement embodying these Terms and
Conditions of Employment (which until a definitive agreement is entered into
shall be deemed to constitute the employment agreement). Termination by MDC or
the Company based on an alleged breach of this agreement, including the alleged
existence of Good Reason, shall require not less than 30 days notice to the
other party, which shall have an opportunity to cure any such breach within said
30 day period, and MDC shall be required to make any assertion of “Good Reason”
within 45 days of the events allegedly giving rise to “Good Reason”.

 

(c) If MDC’s employment is terminated by Company for Cause or MDC not for Good
Reason, MDC will receive salary and other amounts earned but not yet paid (not
including any pro-ration for bonuses, which shall not be payable) through the
date of termination of employment (except to the extent subject to disgorgement
under any applicable legal requirement). The Company shall be entitled to net
the amount of any required repayment in full or proportional clawback of the
signing bonus against any

 

5



--------------------------------------------------------------------------------

amounts due to MDC, without waiving or limiting the Company’s rights to recover
any excess amount due to it.

 

(d) “Cause” includes, generally, (i) the commission of (x) a felony or (y) a
misdemeanor (excluding a petty misdemeanor) involving dishonesty, fraud,
financial impropriety, or moral turpitude; (ii) any knowing or deliberate
violation of a requirement of the Sarbanes-Oxley Act of 2002 or other material
provision of the federal securities laws; (iii) neglect or misconduct in the
discharge of his duties (after receiving written notice from the board of
directors specifying the manner in which he is alleged to have failed properly
to discharge his duties and after having had the opportunity to cure such
failure within 30 days from receipt of such notice), (iv) any conduct that could
reasonably be anticipated to result in or materially contribute to (whether by
act or by omission to act) a violation by the Company of the Permanent
Injunction or other orders binding on the Company issued by the Court; (v)
breach by MDC of the Terms, including any of the covenants contained herein
(e.g., non-competition, non-solicitation, cooperation with ongoing
investigations). In the event that the Company asserts that grounds exist for
termination with Cause, it shall so notify MDC and within 15 days shall afford
MDC a hearing before the board of directors regarding any disputed facts. The
board of directors shall make a final determination regarding the existence of
“Cause” upon completion of any such hearing, provided, however, that any
determination that “Cause” exists shall require an affirmative vote of
two-thirds of the non-employee directors of the Company. If any such
determination remains pending after such 15-day period, the Company shall be
entitled to suspend MDC’s duties pending determination of the existence of
“Cause”.

 

6



--------------------------------------------------------------------------------

(e) If MDC’s employment is terminated upon Death or Disability. In the event of
MDC’s death or disability during the term of this agreement, his estate or MDC
shall receive a lump sum payment in an amount equal to his then current years’
base salary plus a pro rata portion of MDC’s target bonus. At the Company’s
option, this obligation may be satisfied in whole or in part through life
insurance or disability policies purchased by the Company. Disability shall be
defined as MDC’s physical or mental incapacity which continues for a period of
not less than six consecutive months or six months in any twelve month period,
as determined by a doctor mutually agreeable to MDC and the board of directors.
MDC and/or his eligible dependents, as applicable, shall be entitled to
continued health care coverage at employee rates at their sole cost for 18
months following death or disability.

 

9. Initial Equity Award. Upon the Company’s emergence from bankruptcy, MDC will
be entitled to receive an initial equity award of restricted stock valued at $12
million at the date of emergence. The value of the restricted stock will be
determined by Lazard LLC, financial advisor to the Company (or if Lazard LLC
shall not at that time continue to be the Company’s financial advisor such other
firm as shall be mutually acceptable to the Corporate Monitor, the Company and
MDC) (the “Financial Advisor”) and, absent manifest error, the Financial
Advisor’s determination of the value of such securities shall be binding upon
the Company and MDC. All such restricted shares shall vest ratably over a period
of three years from the date of issuance. After releasing such number of shares
as shall be necessary to cover taxes due as a result of vesting, 75 percent of
the

 

7



--------------------------------------------------------------------------------

remaining shares shall be restricted as to resale until a date that shall be 6
months following MDC’s termination of employment with the Company. With the
prior consent of the Company and MDC, awards may be made in the form of
restricted deferred stock units rather than restricted stock.

 

10. Potential Equity Awards.

 

(a) Annual Equity Award. For each full calendar year following the calendar year
in which the Company emerges from bankruptcy, MDC shall be eligible at the
targeted performance levels to receive an annual equity award valued at two
times the sum of base salary plus target annual bonus based upon achievement of
performance objectives to be set for each such year by the board of directors,
with consent of the Corporate Monitor, with such award to be granted based upon
the applicable year. With consent of the Corporate Monitor, such equity awards
shall consist of such mix of restricted stock or stock options as the board of
directors may determine, and shall vest ratably over a period to be determined
by the board of not less than three years from the date of issuance. No such
award shall be required if MDC fails to achieve performance levels established
by the board of directors and approved by the Corporate Monitor.

 

(b) Stock Options. During the tenure of MDC’s employment, commencing at the time
of the Company’s emergence from bankruptcy and in each calendar year thereafter,
MDC shall be eligible to receive grants of stock options to be awarded by the
board of directors on an annual basis in such amount as the board may determine
from shares made available for such purpose in the Company’s Plan of
Reorganization or in

 

8



--------------------------------------------------------------------------------

any plan adopted by a vote of the holders of the Company’s outstanding equity
securities, subject to approval by the Corporate Monitor. The decision to issue
any such future options shall be discretionary on the part of the board, which
may determine in any given year whether or not to issue additional options to
MDC or other executives. The value of all such option grants shall be expensed
by the Company in its financial statements in a manner to be determined by the
board of directors.

 

(c) If awarded, any initial grant of options received by MDC upon the Company’s
emergence from bankruptcy shall vest ratably over a period of three years in the
same manner as the initial equity award of restricted stock, shall have an
exercise price equal to the fair market value of the shares underlying the
options upon emergence (as determined by the Financial Advisor, which value
shall, absent manifest error, be binding upon the Company and MDC), and shall be
exercisable for a 10 year term.

 

(d) Future discretionary grants of options shall be awarded by the board
reflecting such performance factors as the board may determine and shall be at
such strike prices (equal to or greater than market value at the date of grant)
and may contain such vesting periods and other terms as the board of directors
may determine. After providing for sales in amounts necessary to pay income tax
on option-related income and the exercise price of options, (i) no such shares
received upon exercise of options shall be sold until a date which shall be 12
months following the date of option exercise and (ii) 75 percent of the shares
acquired by MDC upon exercise of options shall not be sold until the date that
is 6 months following the date MDC’s employment with the Company

 

9



--------------------------------------------------------------------------------

ceases unless the board of directors shall set a different requirement with
consent of the Corporate Monitor.

 

(e) Emergence Date Special Award. In addition to the award of restricted stock
provided on Section 9 hereunder, upon the Company’s emergence from bankruptcy
MDC shall receive an additional grant of restricted shares (subject to the same
terms and conditions applicable to the award provided for in Section 9) of up to
$6 million if (x) the board of directors, and (y) the Corporate Monitor
independently determine that MDC’s performance during the pre-emergence period
has been exemplary or significantly exceeded the level of performance that could
reasonably have been expected. If either the board of directors or the Corporate
Monitor fails to make any such determination, such additional amount of
restricted shares shall not be issued to MDC.

 

11. Treatment of Equity Grants on Termination.

 

(a) In the event of termination of MDC’s employment (1) by the Company without
cause, or (2) by MDC for Good Reason, all restricted stock, restricted deferred
stock units, or options then held by MDC shall vest and any options granted (i)
upon emergence from bankruptcy shall remain exercisable until the fifth
anniversary of MDC’s termination of employment, and (ii) subsequent to emergence
from bankruptcy (but following the initial grant) shall remain exercisable until
the third anniversary of MDC’s termination of employment. In the event that
either party shall not extend the term of this agreement past the initial term,
the vesting period of the initial grants of restricted shares and, if awarded,
stock options shall accelerate to the expiration date of the contract, and

 

10



--------------------------------------------------------------------------------

such options shall remain exercisable until the fifth anniversary of MDC’s
termination of employment.

 

(b) In the event of termination of MDC’s employment by MDC not for Good Reason
or by the Company for Cause, any unvested restricted stock, restricted deferred
stock units, or options shall be forfeited and the exercise period for any
vested stock options shall be limited to 30 days in the case of a termination by
MDC other than for Good Reason and shall immediately expire in the case of a
termination by the Company for Cause. In the event of MDC’s death or disability,
any unvested restricted stock or restricted deferred stock units will be vested
ratably in the proportion that MDC’s completed months of service bears to the
months of service required for vesting, and options will vest and continue to be
exercisable until the earlier of the original expiration date or one year
following death or disability.

 

12. Relocation. MDC shall be entitled to reimbursement of all reasonable
transaction costs and moving expenses associated with relocation in accordance
with normal Company policies (excluding the cap set forth in the Company policy;
provided, however; the Company will not provide equity protection on the sale of
MDC’s existing residence or any advance or other payment relating to purchase of
a new residence other than transaction costs reimbursed in accordance with
Company policy).

 

13. Non-Competition/Non-Solicitation. In the event MDC’s employment is
terminated for any reason, other than expiration of this agreement (including
any extensions) without renewal, MDC shall not, during the one-year period from
the date of

 

11



--------------------------------------------------------------------------------

termination, solicit customers on behalf of or become an employee, consultant,
advisor, director or assume any other position with any company located in the
United States that is engaged primarily in the telecommunications industry or
that competes with or is engaged in the same business as the Company or any
material affiliate thereof in market segments that are material to the business
of the Company and its affiliates at the time of termination, including for
purposes of illustration, AT&T Corporation, SBC Communications Inc., Sprint
Corporation, and Verizon Communications Inc. MDC shall also agree to customary
confidentiality provisions, which shall continue in effect following expiration
of the employment agreement or other termination of employment other than as to
information that has independently become a part of the public domain. MDC shall
not solicit employees of the Company for one year following the expiration of
the employment agreement or other termination of employment. MDC shall also
agree to customary provisions concerning intellectual property, including
copyrights and trademarks, etc.

 

14. Parachute Gross-Up. The Company will provide gross-up for any excise tax
imposed upon MDC under Internal Revenue Code Section 4999 or similar provisions
sufficient to put MDC in same after-tax position as if excise tax were not due.
Gross-up to be determined by the Company’s external auditors assuming the
highest marginal federal and applicable state tax rates, and MDC shall be
entitled to continuing indemnification for any additional tax imposed by taxing
authorities relating to excise tax or gross-up.

 

12



--------------------------------------------------------------------------------

15. Legal Fees. Company shall pay MDC’s reasonable legal fees at standard hourly
rates (but not to exceed $150,000) directly related to negotiation of the Terms
and of a definitive employment agreement, and shall cover any taxes payable by
MDC resulting from such payment.

 

16. Dispute Resolution. In the event of any dispute under the Terms or a
definitive employment agreement, including without limitation if MDC shall
assert the existence of Good Reason or any other breach of this agreement and
the Company shall disagree as to the existence of Good Reason or any other
asserted breach, MDC and the Company agree that such dispute shall be resolved
by binding arbitration to be conducted in the Southern District of New York,
unless upon notice the Court shall determine that any such dispute shall be
resolved by the Court, in which event the Court shall resolve such dispute. In
the event of any such proceeding, the losing party shall reimburse the winning
party upon entry of a final award resolving the subject of the dispute for all
reasonable legal expenses incurred, unless the arbitrator (or the Court, if
applicable) determines that to do so would be unjust. This agreement shall be
governed by the substantive provisions of the laws of the State of New York.

 

17. Mutual Cooperation. The parties agree to take reasonable steps (without cost
to MDC) to minimize the Company’s tax obligations with respect to annual
compensation.

 

18. Corporate Monitor Approvals. At such time as the Court terminates the
Corporate Monitorship, provisions herein requiring approval of the Corporate
Monitor

 

13



--------------------------------------------------------------------------------

shall be deemed to have been satisfied. Any future elimination of the Corporate
Monitor function by the Court will not otherwise affect the validity of this
Agreement, and until any such elimination the terms of all orders applicable to
the Company relating to the Corporate Monitor shall remain in full force and
effect.

 

19. Undertaking with Monitor. Attached as Exhibit A hereof is (i) a letter from
the Corporate Monitor, and (ii) a letter constituting an Undertaking and
Agreement between the Corporate Monitor and MDC, signed by MDC, which shall be
an integral part of this Agreement.

 

20. Cooperation with Ongoing Investigations. MDC agrees that he will fully
cooperate, and that he will as CEO cause and direct the Company and all
officers, employees, agents, and consultants employed by the Company to
cooperate fully, with all governmental investigations of the Company and all
orders entered by the Court.

 

21. Corporate Aircraft. MDC will be permitted use of corporate aircraft in
accordance with the corporate aircraft policy approved by the board; provided,
however that personal use of corporate aircraft shall not be permitted.

 

14



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED:

     

AGREED TO AND ACCEPTED:

           

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Michael D. Capellas

     

WorldCom, Inc.

       

Title:

               

--------------------------------------------------------------------------------

December     , 2002

     

December     , 2002

 

15



--------------------------------------------------------------------------------

Exhibit A

 

Corporate Monitor

WorldCom, Inc.

December 16, 2002

 

Mr. Michael D. Capellas

WorldCom, Inc.

22001 Loudon County Parkway

Ashburn, VA. 20147

 

RE: Undertaking and Agreement

 

Dear Mr. Capellas:

 

As you know, the Hon. Jed S. Rakoff of the U.S. District Court for the Southern
District of New York (the “Court”) has jurisdiction over the enforcement
proceedings brought against WorldCom, Inc. (the “Company”) by the United States
Securities and Exchange Commission (the “SEC”). The SEC’s complaint charges the
Company with repeated acts of fraud, including publishing false and misleading
financial data that led to overstatement of the Company’s reported profits by a
greater amount than has ever occurred. In addition to fraudulent financial
reporting, the SEC’s complaint and the Company’s own investigations have
revealed that there were other acts of self-dealing and other inappropriate or
unlawful conduct at the Company.

 

The Company’s senior management either participated in the fraud or failed to
detect and stop the fraud or other serious abuses of shareholder interests such
as the dealings involving the Company’s former CEO Bernard Ebbers. Similarly,
the Company’s external auditors, the Company’s Audit Committee and its board of
directors all apparently failed to detect the fraud, or to control other
egregious conduct. When tested, the Company’s overall internal controls to
prevent fraudulent financial reporting did not work, and its governance
mechanisms proved inadequate to protect shareholder interests.

 

Instead of sensitivity to the requirements of law, the interests of shareholders
and norms of appropriate ethical conduct on the part of a public corporation, at
least some members of the prior senior leadership of the Company seem to have
been motivated largely by personal enrichment. Others could have spoken up but
remained silent. At the time the SEC’s action was commenced (and even today), it
was not known which persons still associated with the Company had participated
in the wrongdoing that took place, or had failed to take reasonable action to
bring fraudulent practices to light. Ongoing



--------------------------------------------------------------------------------

Exhibit A

 

investigations such as the comprehensive work of the board’s Special
Investigative Committee will hopefully establish the facts of what happened and
who knew or should have known what was occurring. Irrespective of the role of
specific individuals, for the future it must be a paramount objective to enhance
the Company’s corporate governance practices, including its compliance processes
and internal controls, to provide much stronger protections against future
abuse.

 

Exercising its inherent equity powers, the Court established the position of
Corporate Monitor to protect against inappropriate or illegal conduct at the
Company in the future by any person, including the CEO. To that end, the Court
has issued a series of Orders that establish an extensive system of monitoring
of all significant business activities. The Orders also prohibit the payment of
any compensation by the Company to any officer, director, employee, attorney,
investment banker or other consultant without the consent of the Corporate
Monitor.

 

The overall Corporate Monitor program created by the Court represents a unique
set of checks and balances against abuses of power. It does this by combining
the normal structure of management with a completely independent authority
empowered to veto covered actions of management where the Monitor deems
appropriate, subject to review by the Court itself. The Corporate Monitor
program provides tangible protections for the public interest that are
deliberately independent of management, though complementary in objectives.

 

In addition to establishing the Corporate Monitor program, the Court has also
approved a partial settlement of the SEC enforcement action and has entered a
permanent injunction (the “Permanent Injunction”) against the Company. Among
other things, the Permanent Injunction prohibits future violations of the
federal securities laws and requires certain affirmative actions on the part of
the Company1. Taking the actions necessary to ensure the full and complete
adherence by the Company to the Permanent Injunction will be one of your
preeminent responsibilities as CEO.

 

Given your responsibilities as CEO, and my responsibilities as Corporate
Monitor, I look forward to working together as partners in the effort to
stabilize the Company, to restructure its operations, and to create a new
internal culture of transparency, integrity and complete dedication to the
highest standards of legal and ethical compliance. Fortunately, as we both
recognize from our prior discussions, the goals of your efforts to reinvigorate
the Company’s business operations and to restore profitability are strongly
consistent with my goals of establishing strong and effective systems to enable
the Company to excel in the ethical and governance arena. These two fundamental
areas of challenge – business operations on the one hand and governance and
ethics on the other — are interdependent. Business success without governance
and ethics success will be impossible, while governance and ethical reforms
without economic viability will be of only short term benefit.

 

--------------------------------------------------------------------------------

1 These affirmative actions include a thorough study of the Company’s entire
compliance and governance structure and recommendations for permanent changes by
the Corporate Monitor.



--------------------------------------------------------------------------------

Exhibit A

 

In the course of our discussions, we have both agreed to implement the reforms
necessary to make the Company a model of healthy governance practices, and to
establish institutional mechanisms to further the goals of transparency,
integrity and the highest standards of legal and ethical compliance. As an
example of how this commitment may be evidenced, you have agreed to make certain
representations and undertakings as to how you will conduct yourself as CEO. I
understand that you intend to seek a similar personal commitment to these goals
and ethical values from other Company employees. The attached Undertaking sets
forth your personal representations to me, as Corporate Monitor, regarding your
commitment to use every effort to achieve certain goals and objectives that we
both consider vital for the future.

 

Very truly yours,

 

 

Richard C. Breeden

Corporate Monitor



--------------------------------------------------------------------------------

Exhibit A

 

 

Corporate Monitor

WorldCom, Inc.

 

 

December 16, 2002

 

Mr. Michael D. Capellas

WorldCom, Inc.

22001 Loudon County Parkway

Ashburn, VA. 20147

 

RE: Undertaking and Pledge

 

Dear Mr. Capellas:

 

By signing in the space provided below, you hereby represent and commit to me,
as the Corporate Monitor of WorldCom, Inc., as an integral part of your
obligations as CEO, as follows:

 

  · You have personally read the Orders and the Permanent Injunction, and you
understand that it is your express personal responsibility to exercise your full
authority to insure that the Company scrupulously complies with all the
provisions of the Orders and the Permanent Injunction unless or until the Court
modifies any such requirements.

 

  · Throughout your tenure as CEO you will make it your highest priority to see
to it that the Company complies with all legal requirements applicable to the
Company, and that the Company creates an environment of transparency and
integrity in all that it does. As part of this commitment, you understand that
the CEO is uniquely responsible for devoting serious and sustained efforts to
develop systems, processes and personnel to prevent any violations of law or
breach of ethical trust by the Company.

 

  · Throughout your tenure as CEO you will seek continuously to enforce the
Company’s Code of Ethics and provide direct leadership in establishing the
highest standards of ethics and integrity at all levels of the Company.

 

  · Throughout your tenure as CEO you will provide strong personal commitment to
candor and absolute truthfulness in the Company’s operations and in its
communications to the marketplace, including developing communications and



--------------------------------------------------------------------------------

Exhibit A

 

     disclosure policies that provide comprehensive information concerning the
Company’s operations, its financial results, its record of compliance with law
and its own ethical policies, in addition to all legally required disclosure.
You commit to the goal of providing shareholders and the marketplace with a
strong and effective disclosure program exceeding minimum legal requirements and
that you will seek consistently high levels of transparency.

 

  · Throughout your tenure as CEO you will endeavor to implement reliable and
effective internal controls capable of detecting meaningful failures to comply
with requirements of law (including the Permanent Injunction) applicable to the
Company or the Company’s internal ethical and governance requirements. You
represent that you will support robust levels of capital investment in internal
controls, including management information systems and internal audit resources
that will be capable of insuring the accuracy and completeness of publicly
reported financial information of the Company to the most reliable degree
practicable.

 

  · Throughout your tenure as CEO you will cooperate with the board of directors
and the Corporate Monitor in developing new corporate governance mechanisms that
will seek to establish the highest and best practices of healthy corporate
governance to advance the best interests of shareholders, creditors and the
public at large. As part of this obligation you will work actively with the
Corporate Monitor in developing the best possible recommendations to strengthen
corporate governance and compliance processes as part of the Permanent
Injunction.

 

  · Throughout your tenure as CEO you will use all reasonable efforts to insure
that the Company’s board has a membership that represents shareholder interests
(and stakeholder interests broadly prior to emergence from bankruptcy) and in
addition to yourself is composed entirely of members who are fully independent
of yourself and the Company, and who are individuals of extraordinary skill and
accomplishment. You recognize that a strong board of directors and meaningful
checks and balances against excessive power are important elements of healthy
governance practices.

 

  · Throughout your tenure as CEO you will cooperate fully and without
reservation with all SEC, law enforcement and other official inquiries and
investigations into wrongful activities that may have taken place in the past,
and you will provide assurance to customers and the public that the Company is
fully committed to operating at the highest levels of integrity with personnel
who are personally committed to the Company’s goals and values.



--------------------------------------------------------------------------------

Exhibit A

 

  · You understand that you will ultimately be judged on the degree to which the
Company under your leadership achieves these goals, in addition to business and
financial goals that may be set from time to time by the board of directors. You
agree to use every effort to lead the Company in its growth and development in a
manner that will achieve successful financial performance while adhering to the
highest standards of ethics and compliance with law.

 

 

Very truly yours,

 

 

 

Richard C. Breeden

Corporate Monitor

 

 

Agreed and Accepted:

  

--------------------------------------------------------------------------------

Michael D. Capellas



--------------------------------------------------------------------------------

UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF NEW YORK

 

--------------------------------------------------------------------------------

  x      In re   :          :    Chapter 11 Case No.

WORLDCOM, INC., et al.,

  :    02-13533 (AJG)     :          :    (Jointly Administered)

Debtors.

  :     

--------------------------------------------------------------------------------

  x     

 

ORDER AUTHORIZING THE EMPLOYMENT OF MICHAEL D.

CAPELLAS AS PRESIDENT, CHIEF EXECUTIVE OFFICER AND CHAIRMAN

OF THE BOARD OF DIRECTORS OF THE DEBTORS PURSUANT TO

SECTIONS 363 AND 105 OF THE BANKRUPTCY CODE

 

A hearing having been held on December 16, 2002 (the “Hearing”) to consider the
motion (the “Motion”) of WorldCom, Inc. and its direct and indirect domestic
subsidiaries, as debtors and debtors in possession (collectively, the “Debtors”)
for entry of an order pursuant to sections 363 and 105 of title 11 of the United
States Code (the “Bankruptcy Code”), authorizing the retention and employment of
Michael D. Capellas, as the president chief executive officer, chairman of the
board of directors of WorldCom, all as more fully set forth in the Motion and in
the Supplement to the Motion, dated December [13], 2002; and due and proper
notice of the Motion having been provided, and it appearing that no other or
further notice need be provided; and the Court having reviewed the Motion; and
upon the record of the Hearing, the Motion and all of the proceedings had before
the Court; and the Court having found and determined that the legal and factual
bases set forth in the Motion establish just cause for the relief granted
herein; and the Court being satisfied that the employment of Mr. Capellas is
necessary and in the best interests of the Debtors and their estates; and after
due deliberation and sufficient cause appearing therefor, it is



--------------------------------------------------------------------------------

ORDERED that the Motion is granted in all respects; and it is further

 

ORDERED that the Debtors are hereby authorized to employ Michael D. Capellas as
their chief executive officer, chairman of the board of directors and president
on the terms set forth in the Revised Term Sheet; and it is further

 

ORDERED that the Debtors are hereby authorized to take all actions necessary to
implement the employment of Mr. Capellas; including entering into an employment
agreement with Mr. Capellas on terms substantially the same as those set forth
in the Revised Term Sheet, and it is further

 

ORDERED that Mr. Capellas shall be compensated as set forth and described in the
Revised Term Sheet; and it is further

 

ORDERED that the requirement pursuant to Local Rule 9013-10(b) that the Debtors
file a memorandum of law in support of the Application is waived.

 

Dated: New York, New York

           December     , 2002

 

 

--------------------------------------------------------------------------------

United States Bankruptcy Judge

 

2